NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                         2022 IL App (3d) 190608-U

                                  Order filed April 15, 2022
      ____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                     2022

      THE PEOPLE OF THE STATE OF                       )       Appeal from the Circuit Court
      ILLINOIS,                                        )       of the 12th Judicial Circuit,
                                                       )       Will County, Illinois,
             Plaintiff-Appellee,                       )
                                                       )       Appeal No. 3-19-0608
             v.                                        )       Circuit No. 84-CF-834
                                                       )
      ANTHONY HOLDER,                                  )       Honorable
                                                       )       Carmen Julia Goodman,
             Defendant-Appellant.                      )       Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE LYTTON delivered the judgment of the court.
            Presiding Justice O’Brien concurred in the judgment.
            Justice McDade specially concurred.
      ____________________________________________________________________________

                                                 ORDER

¶1          Held: The circuit court erred in reversing its order granting defendant leave to file a
                  successive postconviction petition.

¶2          Defendant, Anthony Holder, appeals the Will County circuit court’s order denying him

     leave to file a successive postconviction petition. Defendant argues the court granted leave when

     it set the petition for second-stage proceedings and appointed counsel, and its subsequent reversal

     denying leave was improper. We reverse and remand for further proceedings.
¶3                                          I. BACKGROUND

¶4          Following a jury trial, defendant was convicted of murder and felony murder (Ill. Rev. Stat.

     1983, ch. 38, ¶ 9-1(a)(1), (a)(3)) and was sentenced to a term of natural life imprisonment.

¶5          On direct appeal, this court affirmed defendant’s convictions and sentence. People v.

     Holder, 153 Ill. App. 3d 884, 885 (1987). After his direct appeal, defendant filed his first

     postconviction petition as a self-represented litigant. Defendant’s petition was dismissed, and this

     court affirmed the dismissal. People v. Holder, 213 Ill. App. 3d 109, 111 (1991).

¶6          On January 30, 2015, defendant filed, as a self-represented litigant, a successive

     postconviction petition. Defendant argued in his petition that trial and appellate counsel were

     ineffective, he should never have been found to be eligible for the death penalty, and the court

     based the sentence of natural life on the “void” conviction for felony murder. Defendant did not

     file a separate motion seeking leave to file his successive petition. However, defendant prompted

     the court to consider whether leave should be granted in his petition, wherein he “pray[ed] this

     Honorable Court will grant leave to file.”

¶7          On March 4, 2015, the circuit court noted that defendant’s petition appeared to be in the

     first stage and that the court would have to review it. The court continued the matter to March 18,

     2015, to determine if the petition was in the first stage. On March 18, 2015, the matter was again

     continued. On April 24, 2015, the court stated,

                            “I had an opportunity to read his petition. His petition was filed under 725

                    ILCS 5/122-1(1)(2)(F). The petition should have been filed under 725 ILCS 5-

                    122(D). However, the failure to comply with Section 122-1(D) is not grounds for

                    summary dismissal. *** The petition, however, will move to stage two.

                            Public defender is appointed to represent [defendant] in his case.”


                                                       2
¶8            On November 15, 2018, the State filed a motion to dismiss the petition. In the motion, the

       State argued that defendant had never sought leave to file a successive postconviction petition and

       that neither cause nor prejudice had been shown. On March 20, 2019, the court determined that

       defendant never asked for leave to file a successive postconviction petition and that it would

       completely disregard the State’s motion to dismiss. On July 23, 2019, defendant prompted the

       court with a written motion for leave to file a successive postconviction petition. The court stated

       that it would determine whether leave would be granted under the cause and prejudice analysis.

       On August 27, 2019, the court reversed its prior decision advancing the successive petition to the

       second stage of proceedings and denied defendant leave to file a successive postconviction

       petition. Defendant appeals.

¶9                                                II. ANALYSIS

¶ 10          Defendant argues that the circuit court erred in reversing its order granting defendant leave

       to file a successive postconviction petition.

¶ 11          The Post-Conviction Hearing Act (Act) contemplates the filing of only one postconviction

       petition without leave of the court. 725 ILCS 5/122-1(f) (West 2014). The circuit court should

       grant leave to file where it finds a defendant has demonstrated cause for the failure to bring the

       claim earlier and prejudice flowing from that failure. Id. It is clearly defendant’s burden to obtain

       leave of court before a successive postconviction petition may be filed. People v. Tidwell, 236 Ill.

       2d 150, 157 (2010). “Therefore, it is incumbent upon defendant, by whatever means, to prompt

       the circuit court to consider whether ‘leave’ should be granted.” Id. Nonetheless, the circuit “court

       may rule on a successive postconviction petition where leave to file has not been sought when

       documents submitted by a petitioner supply an adequate basis to determine whether the petitioner

       has sufficiently alleged cause and prejudice.” People v. Sanders, 2016 IL 118123, ¶ 25. The denial


                                                        3
       of a defendant’s motion for leave to file a successive postconviction petition is reviewed de novo.

       People v. Bailey, 2017 IL 121450, ¶ 13.

¶ 12          In this case, defendant’s successive petition itself included a request for leave. See supra

       ¶ 6. Then, on July 23, 2019, defendant, renewed his request for leave to file the petition with a

       written motion. Despite defendant’s prompts, it is unclear from the record whether the court was

       aware that defendant’s petition was a successive petition. Regardless, the court did in fact set the

       petition for second-stage proceedings and appointed counsel to represent defendant. See 725 ILCS

       5/122-4 (West 2014). Thus, we find that the court impliedly granted defendant leave to file a

       successive postconviction petition. See Sanders, 2016 IL 118123, ¶¶ 26-28 (although unclear

       whether the circuit court was aware that the petition was a successive petition, it granted leave

       when it set the petition over to the second stage).

¶ 13          The State argues if we find the circuit court impliedly granted defendant leave to file a

       successive petition, the court properly reconsidered and reversed its prior order. We reject that

       argument.

¶ 14          A court in a criminal case has the inherent power to reconsider and correct its rulings.

       People v. Johnson, 2017 IL 120310, ¶ 33. However, here, because the State had already moved to

       dismiss the petition, the court could not practically reconsider its ruling. In Bailey, 2017 IL 121450,

       ¶ 24, our supreme court held that the State may not participate in the leave to file a successive

       postconviction petition stage. Whether to grant leave is to be determined as a matter of law by the

       circuit court based on the pleadings and supporting documentation provided to the court by

       defendant. Id.

¶ 15          In this case, the court only reconsidered its implied grant of leave after the State filed a

       motion to dismiss, where the State argued that defendant never sought leave to file a successive


                                                         4
       postconviction petition and that neither cause nor prejudice has been shown. While the court stated

       that it would disregard the State’s motion, the record indicates that it had already relied on State’s

       motion when it reversed its previous order granting defendant leave. This was improper under the

       Act as the State was not permitted to participate in the circuit court’s determination on defendant’s

       request for leave to file a successive postconviction petition. See id. Thus, the court erred in relying

       on the State’s motion and reversing its prior order granting defendant leave to file. We reverse the

       court’s order denying defendant leave to file the successive postconviction petition and remand

       the cause for second-stage proceedings.

¶ 16          Finally, we take no position on defendant’s request for a new judge on remand.

¶ 17                                            III. CONCLUSION

¶ 18          The judgment of the circuit court of Will County is reversed and remanded for further

       proceedings.

¶ 19          Reversed and remanded.

¶ 20          JUSTICE McDADE, specially concurring.

¶ 21          I agree with reversal of the circuit court’s Order in the above-captioned case and with

       remanding it to the trial court for further proceedings. I believe the more appropriate disposition,

       however, is to assign the matter to a new judge, uninvolved in and untainted by the prior

       proceedings, for assessment and determination of whether the petitioner has stated cause and

       prejudice adequately or at all.




                                                          5